NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUIS R. PASCUAL,                                No.    14-56077

                Plaintiff-Appellant,            D.C. No. 8:12-cv-02081-CJC-MLG

 v.
                                                MEMORANDUM*
THE BOEING COMPANY, a corporation;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Luis R. Pascual appeals pro se from the district court’s summary judgment

in his employment action alleging federal and state law claims related to his

termination. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Cotton v. City of Alameda, 812 F.2d 1245, 1247 (9th Cir. 1987). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Pascual’s age

discrimination claim because Pascual failed to raise a genuine dispute of material

fact as to discriminatory motive. See Guz v. Bechtel Nat. Inc., 8 P.3d 1089, 1113

(Cal. 2000) (elements of age discrimination claim under California law).

      Because summary judgment on Pascual’s age discrimination claim was

proper, the district court properly granted summary judgment on Pascual’s claims

alleging wrongful termination in violation of public policy and failure to prevent

discrimination. See Sanders v. Arneson Prods., Inc., 91 F.3d 1351, 1354 (9th Cir.

1996) (affirming summary judgment on public policy claim based on anti-

discrimination law where plaintiff failed to a raise triable dispute as to

discrimination claim); Trujillo v. N. Cty. Transit Dist., 73 Cal. Rptr. 2d 596, 601

(Ct. App. 1998) (no cognizable claim for failure to prevent discrimination if “there

has been a specific factual finding that no such discrimination . . . actually

occurred”).

      The district court properly granted summary judgment on Pascual’s claims

alleging breach of contract and breach of the implied covenant of good faith and

fair dealing because Pascual failed to raise a genuine dispute of material fact as to

the at-will nature of his employment. See Horn v. Cushman & Wakefield W., Inc.,

85 Cal. Rptr. 2d 459, 474 (Ct. App. 1999) (where employee had at-will

employment status, no cognizable claim for breach of an employment contract or


                                           2                                     14-56077
for breach of the implied covenant of good faith and fair dealing).

       The district court properly granted summary judgment on Pascual’s

retaliation claim under Section 1102.5 of the California Labor Code because

Pascual failed to raise a genuine dispute of material fact as to whether he had

engaged in protected activity. See Mokler v. County of Orange, 68 Cal. Rptr. 3d

568, 580 (Ct. App. 2007).

       The district court properly granted summary judgment on Pascual’s claim

under the Veterans’ Preference Act of 1944 because Pascual failed to raise a

genuine dispute of material fact as to whether the Act applies to his circumstances.

See Ford Motor Co. v. Huffman, 345 U.S. 330, 340 (1953) (“Congress . . . did not

make credit for such pre-employment military service compulsory in private civilian

employment.”); 5 C.F.R. § 351.202 (“Employees covered [include] civilian employee

in: (1) The executive branch of the Federal Government; and (2) Those parts of the

Federal Government outside the executive branch which are subject by statute to

competitive service requirements . . . .”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Pascual’s request to remand for additional discovery, set forth in his opening




                                              3                                   14-56077
brief, is denied.

       AFFIRMED.




                    4   14-56077